DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 8 March 2022 has been entered.
 
Response to Amendment
Examiner acknowledges Applicant’s response filed 8 March 2022 containing amendments to the claims and remarks.
Claims 1-20 and 22-26 are pending.  Claim 26 is newly added.
The previous rejection of claims 1-13 under 35 U.S.C. 102(a)(1) is withdrawn in view of Applicant’s amendments to the claims.
Claims 1-13 are allowed.
The previous rejection of claims 14-20 and 22-25 under 35 U.S.C. 102(a)(1) is maintained.  Likewise, newly added claim 26 is rejected under 35 U.S.C. 102(a)(1).  The rejections follow.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-20 and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grenoble (US 5,215,649).
With respect to claims 14-20 and 22-26, Grenoble discloses a hydrocarbon conversion process comprising: (a) providing a hydrocarbon pyrolysis feedstock (see Grenoble, column 8, lines 13-14); (b) pyrolysing the feedstock at a temperature between 800°F and 1800°F (427°C and 982°C) (see Grenoble, column 5, lines 54-58) to produce an effluent having aromatic and olefinic constituents (see Grenoble, column 5, lines 5-8); (c) contacting the effluent with a quench stream to reduce the effluent temperature to less than 400°C (see Grenoble, column 7, lines 1-2); (d) separating light gases, a first quench oil, and a second quench oil from the cooled pyrolysis effluent (see Grenoble, column 8, lines 47-51), the quench oils having a boiling point in the range of 400°F to 750°F (204°C to 399°C) (see Grenoble, column 4, lines 24-28); (e) contacting the first quench oil with hydrogen in the presence of a hydroprocessing catalyst under hydroprocessing conditions to produce a hydroprocessed fraction (see Grenoble, Example 8); and (f) combining the hydroprocessed fraction with the second quench oil to form the quench stream of step (c) (see Grenoble, column 8, lines 52-65).  The second quench oil may or may not be hydroprocessed (see Grenoble, column 8, lines 54-55).  A tar fraction is separated from the cooled pyrolysis effluent (see Grenoble, column 8, lines 49-51).  The pyrolysis effluent is passed through a transfer line heat exchanger prior to quenching (see Grenoble, column 8, lines 11-19).  Hydroprocessing conditions may include temperature of 250°C, pressure of 40 bar (580 psi), space velocity of 1 hr-1, 180 cm3 hydrogen per cm3 feed, and catalyst comprising nickel and moblybdenum (see Grenoble, Example 8).  The pyrolysis may include steam cracking (see Grenoble, column 1, lines 10-11).  The separating step is carried out in a fractionator (see In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Moreover, inasmuch as Grenoble discloses processing of the same feed under the same conditions to produce the same product as that being claimed, then the product produced by Grenoble must necessarily (inherently) have the same product characteristics including bromine number and fluorene content.  When an examiner has reason to believe that the functional language asserted to be critical for establishing novelty in claimed subject matter may in fact be an inherent characteristic of the prior art, the burden of proof is shifted to Applicant to prove that the subject matter not shown in the prior art does not possess the characteristics relied upon.  See MPEP § 2112(V) (citing In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980)).

Allowable Subject Matter
Claims 1-13 are allowed in view of Applicant’s amendments to the claims.

Response to Arguments
Applicant’s arguments filed 8 March 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s argument to be:
Grenoble does not disclose or suggest that its quench medium should have a predetermined bromine number or that its hydrogen donor diluent should have a bromine number that is less than the predetermined bromine number of the quench stream..

With respect to Applicant’s argument, the remaining method claims 20 and 22-26 do not include the same limitations of claim 1 which Applicant argues as distinguishing over Grenoble.  Moreover, the remaining claims 14-19 are product-by-process claims.  Applicant has put forward no evidence to establish that the claimed quench medium product per se is new and nonobvious over that of Grenoble (see discussion supra at paragraph 9) (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Randy Boyer/
Primary Examiner, Art Unit 1771